


Exhibit 10.10

 

FOURTH AMENDED AND RESTATED
LONG-TERM INCENTIVE PLAN

 

PARTICIPATION AGREEMENT AND CONFIRMATION

 

Terrence Ronan (“Participant”)

 

Pursuant to the Fourth Amended and Restated Long-Term Incentive Plan (the
“Plan”) of Atlantic Power Holdings, Inc. (“Atlantic Holdings”) dated November 5,
2011 and in consideration of services provided to the Issuer and/or any of its
subsidiaries by the Participant, Atlantic Holdings hereby grants to the
Participant 6,000 Notional Shares under the Plan.

 

Capitalized terms not defined in this agreement have the meanings given in the
Plan.

 

Atlantic Holdings and the Participant understand and agree that these Notional
Shares are subject to the terms and conditions of the Plan (as they exist on the
date hereof), all of which are incorporated into and form a part of this
agreement.

 

DATED April 11, 2013.

 

 

 

 

ATLANTIC POWER HOLDINGS, INC.

 

 

 

 

 

 

Per:

/s/ Barry E. Welch

 

 

Name: Barry E. Welch

 

 

Title: President

 

I agree to the terms and conditions set out herein and confirm and acknowledge
that I have not been induced to enter into this agreement or acquire any
Notional Shares or any other interest in the Plan or the Issuer by expectation
of employment or continued employment with the Issuer.

 

 

/s/ Terrence Ronan

 

Signature

 

 

 

Terrence Ronan

 

Name (please print)

 

--------------------------------------------------------------------------------
